___________

                                     No. 96-2463
                                     ___________


United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Western District of Arkansas.
Carl Richard McCammon,                   *
                                         *         [UNPUBLISHED]
              Appellant.                 *

                                     __________

                      Submitted:     October 24, 1996

                            Filed:   October 31, 1996
                                     __________

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.

                                     ___________


PER CURIAM.


     In this direct criminal appeal, Carl Richard McCammon challenges his
30-month sentence of imprisonment imposed by the district court1 after
McCammon pleaded guilty to a drug charge.          McCammon argues that he is
entitled to a downward departure based on his substantial assistance.        He
also argues that statements he made to an investigating customs officer
should not have been used against him in calculating the amount of drugs
attributable to him.


     The district court properly declined to grant McCammon a substantial-
assistance downward departure absent a motion from the government pursuant
to U.S.S.G. § 5K1.1.       See United States v.




       1
       The Honorable Jimm Larry Hendren, United States District
Judge for the Western District of Arkansas.
Johnigan, 90 F.3d 1332, 1338 (8th Cir. 1996).        We conclude the district
court did not clearly err in determining that, at the time McCammon made
the   self-incriminating   statements   to   the   investigating   officer,   no
cooperation agreement existed precluding the use of such statements against
McCammon.   See U.S.S.G. § 1B1.8(a), (b)(1); United States v. Sheets, 65
F.3d 752, 753 (8th Cir. 1995) (standard of review); cf. White v. United
States, 998 F.2d 572, 574 (8th Cir. 1993) (no error in using drug
quantities disclosed eighteen months prior to plea agreement absent
cooperation agreement).


      Accordingly, we affirm the judgment of the district court.


      A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                    -2-